In re Rideau, Wilbert;—Defendant; Applying for Enforcement of Transfer of Case, Parish of Calcasieu, 14th Judicial District Court Div. E, No. 01-CR-015321.
Stay denied. Motion denied. The motion to enforce transfer is not properly before this Court because it was not presented in the first instance to the court that issued the order of transfer, the Fourteenth Judicial District Court. In its 1964 opinion, this Court held that “the ruling of the trial judge denying the state’s motion for a change of venue in this case is reversed, the motion is granted, and, accordingly, the trial judge is ordered to grant a change of venue in this ease for the trial of the defendant, Wilbert Rideau, to a parish in this state outside the range of those reached by televised broadcasts beamed by KPLC-TV, Lake Charles, Louisiana.” State v. Rideau, 246 La. 451, 165 So.2d 282, 285 (1964). Ultimately, it was the trial court that issued the order transferring venue. Moreover, any jurisdictional defects in the indictment returned against defendant must first be challenged in the district court currently exercising jurisdiction over this proceeding via a motion to quash pursuant to La.C.Cr.P. art. 532(8), and cannot properly be urged for the first time in this Court.
TRAYLOR, J., recused.
JOHNSON, J., concurs in the result.
KNOLL, J., I would concur in the result to deny the motion.